Case 1:18-cv-01066-RMB-JS Document 24-3 Filed 01/22/19 Page 1 of 3 PageID: 195




                  EXHIBIT C
   Case 1:18-cv-01066-RMB-JS Document 24-3 Filed 01/22/19 Page 2 of 3 PageID: 196


                                                                                 1101 Laurel Oak Road, Suite 100
                                                                                             Voorhees, NJ 08043
                                                                                       Telephone: (856)435-6401



October 17, 2018

Andrew R. Frisch, Esq.
Morgan & Morgan, P.A.
600 North Pine Island Road
Suite 400
Plantation, FL 33324
Via Email to: afrisch@forthepeople.com

Andrew P. Marks, Esq.
Dorf & Nelson LLP
555 Theodore Fremd Avenue
Rye, NY 10580
Via Email to: amarks@dorflaw.com

James M. McDonnell, Esq.
Jackson Lewis PC
220 Headquarters Plaza
East Tower, 7th Floor
Morristown, NJ 07960
Via Email to: mcdonnellj@jacksonlewis.com

Case Number: 01-18-0002-6644

Duane Lea
-vs-
Norlyn Enterprises, Inc. d/b/a Diligent Delivery
Systems
-vs-
Worldpac, Inc.


Dear Parties:

The employer has failed to submit payment as requested. Accordingly, we have administratively closed our file on
this matter. Any filing fees received from the employee will be refunded under separate cover. The case can later
be re-opened upon receipt of the respondent's portion of the filing fee and the claimant's consent.

Pursuant to the AAA's current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 18 months after the date of this letter.

Please email employmentfiling@adr.org if you have any questions and we will be happy to assist you.

Sincerely,

Employment Filing Team
   Case 1:18-cv-01066-RMB-JS Document 24-3 Filed 01/22/19 Page 3 of 3 PageID: 197


Employmentfiling@adr.org

cc:
Paul Spicker, Esq.
Mary Theisen
